Russell, J.
1. This case is controlled by Loeb v. Jennings, 133 Ga. 796 (07 S. E. 101), Cassidy v. Macon, 133 Ga. 689 (66 S. E. 941), Richardson v. Macon, 133 Ga. 122 (63 S. E. 790).
2. What is known as the “blind-tiger ordinance” of the city of Macon specifies the punishment to be imposed (not directly, it is true, but by reference to the charter of the city); hence, the punishment authorized by that ordinance is not limited by the City Code of Macon, § 118, which prescribes the penalty for the violation of such ordinances as do- not themselves designate .the punishment. Judgment affirmed.